DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
Claims 1-21 are pending of which claims 1, 5, 16 and 19 are in independent form.    Claims 1-5 and 16-21 are rejected under 35 U.S.C. 112(b).  Claims 2, 7, 11-12, 17 and 21 are rejected under 35 U.S.C 112(d).  Claims 1-21 are rejected under 35 U.S.C. 103.

Response to Claim Amendments and Arguments
The claim amendments and arguments filed on 18 August 2022 as part of a Request for Continued Examination have been fully considered from a 35 U.S.C. 101 perspective, and Examiner is of the position that the Applicant’s arguments against the initial 35 U.S.C. 101 rejections of the claims raised in the Non-Final Office Action of 05 January 2022 are still applicable to the claims as amended, and even assuming arguendo that the claims are found to be directed towards an abstract idea, such as the enumerated grouping of a mathematical concept/mathematical relationship based on the machine learning models described in the independent claims, they contain additional elements, such as generating and applying predictive tagging, that are integrated into a practical application and the additional elements amount to significantly more than the abstract idea such that the claim as a whole is directed towards patent eligible subject matter as illustrated by Applicant’s most recent arguments and the technical benefit of the claims listed on page 10 of the remarks and paragraphs [0037]-[0038] of the specification describing improvements to the state of the art. 

Additionally, the claim amendments and arguments as they apply to the 35 U.S.C. 103 rejections of the claims have been fully considered and are not persuasive.

Applicant’s Argument:
On pages 9-10 of the remarks, Applicant’s representative appears to argue that the George reference fails to disclose the newly amended independent claim limitations reciting in part, a set of digital assets associated with the game…let alone…wherein the digital assets include one or more electronic files that can be executed or loaded into memory and that are usable to set up a virtual game environment, and wherein the one or more electronic files do not include gameplay data…
Applicant’s representative argues that the George reference is limited to using user activity and gameplay data in its predictive models and does not generate text tags from purely passive digital assets of the game not related to gameplay as recited in the newly amended independent claims.
Lastly, Applicant’s representative argues the Dantas de Castro reference at paragraph [0016] teaching a predictive model for live action prediction of outcomes using parameter values such as force of a punch, does not cure the deficiencies of the George reference described above as it relates to the newly amended independent claim limitations further describing digital assets further comprising electronic files which do not include gameplay data.

Examiner’s Response:
First, Examiner notes that the term passive, as in the passive digital assets argued by Applicant’s representative above is not supported in the specification and Examiner is interpreting the term passive to have the following meaning, not gameplay related digital assets.
 Second, Examiner notes that the newly amended independent claim limitations reciting electronic files that can executed and loaded into memory…and that are usable to set up a virtual game environment…are claimed passively, emphasized by the bolded sections of the claim above, and are not executed, loaded into memory or used to set up a virtual game environment.  Examiner is of the position that the claim limitation to which the passively claimed limitations belong beginning with providing…recites providing a game identifier and a set of digital assets comprising one or more electronic files to a machine learning model and the claim limitations reciting electronic files that can executed and loaded into memory…and that are usable to set up a virtual game environment… at most defines a specific use case, and may be interpreted as nonfunctional descriptive material under MPEP 2111.05 and not given patentable weight.
In an effort to provide compact prosecution, even if Applicant disagrees with Examiner’s argument provided above, Examiner disagrees with Applicants representative’s argument that the George reference does not read on the claims as amended because the George reference is limited to using user activity and gameplay data.
The independent claims as amended do not disallow user activity data, or stated another way, the claims as amended allow for the electronic files to include user activity, the claims as amended merely specify the electronic files are not gameplay data, nowhere does the claim specify the files do not contain user activity data.  
Additionally, George in the Abstract and paragraph [0010] teaches using collected data with respect to games in a predictive model, paragraph [0010] specifies data collected may be which games a user downloaded and/or installed which Examiner is interpreting as reading on the claim limitation reciting electronic files that can executed and loaded into memory…and that are usable to set up a virtual game.  Further, Examiner is of the position that data regarding a consumer downloading and installing a game is not gameplay data as it is not related to how the user played the game merely when they downloaded or installed the game.  Further, George at paragraph [0028] and [0037] teaches of other data being collected that is not gameplay data such as the consumer reading summary information about the game, viewing a simulation of how the game is played, email click data, downloading data, installation data,  and purchasing data.
Lastly, with respect to Applicants representative’s argument against the Dantas de Castro reference, Examiner is not relying on the Dantas de Castro reference to teach the claim limitations argued above, however Examiner is of the position that Dantas de Castro does teach the argued claim limitations and refers Applicant to paragraphs [0016], [0020], [0030] and [0042] which teaches inputting parameters into a predictive model to make a determination as it relates to a game, and as illustrated in paragraph [0042] takes as a parameter character attributes which Examiner is interpreting as not gameplay data.

Applicant’s Argument:
On page 11 of the remarks, with respect to dependent claim 4, Applicant’s representative argues that the Villazon-Terrazas reference does not teach the newly amended claim limitation reciting in part, …validating an existing text tag for the game by comparing the existing text tag with the one or more text tags, and based on a determination that the existing text tag is incorrect, removing the existing tag from association with the game.

Examiner’s Response:
Villazon-Terrazas at paragraph [0007] teaches in part, “…receiving a plurality of input medical texts tagged with potential medical codes; curating and validating the plurality of input medical texts to output a subset of medical texts that are validated and tagged with medical codes; and using the subset of tagged and validated medical texts to model the associations between the medical texts and the medical codes and generating a medical text learning model…”  Additionally, Villazon-Terrazas at paragraph [0013] teaches comparing input text tags of medical terms [i.e., validating an existing text tag… by comparing…] to a knowledge graph of medical terms [i.e., …with one or more text tags] and outputting top matches and lastly, Villazon-Terrazas at paragraph [0088] teaches automatic curation of medical tags and Villazon-Terrazas at paragraph [0090] teaches in part, “check the coverage of the medical terms for the medical text, and validate that the medical terms are correct; check the coverage of the attached tags; add or remove any incorrect medical terms or tags…”

Claim Rejections - 35 USC § 112
Claims 1-5 and 16-21 are rejected under 35 U.S.C. 112(b).  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the second to last limitation, beginning with the claim term generating… the claim recites each text tag associated with a respective prediction score.  It is unclear whether each text tag is referencing the one or more text tags or the plurality of predicted text tags.  Clarification is required.  For purposes of examination, Examiner is interpreting the claim limitation of each text tag as referring to each text tag of the plurality of predicted text tags.   
Claims 2-5, 17-18 and 20-21 are rejected under 35 U.S.C. 112(b) by virtue of their respective dependencies on a rejected base claim.

Claims 2, 7, 11-12, 17 and 21 are rejected under 35 U.S.C. 112(d).  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 7, 11-12, 17 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The respective independent claims from which the dependent claims numbered above depend have all been amended to further specify that the digital assets comprise electronic files that do not include gameplay data.  The dependent claims rejected under 35 U.S.C. 112(b) further specify that the digital assets include for example, avatar movements and game screenshots which Examiner is interpreting as gameplay data, and therefore improperly depend from, and in fact teach away from, the independent claims from which they depend.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kaethler et al. U.S. Pub. No. 2020/0078688 (hereinafter “Kaethler”) in view of George et al. U.S. Pub. No. 2014/0274354 (hereinafter “George”).
Regarding independent claim 1, Kaethler discloses:
A computer-implemented method to generate one or more text tags for a game using a trained machine learning model, the method comprising…(Kaethler at paragraphs [0011] and [0021] discloses collecting video game data associated with user accounts represented as features for use in machine learning models to create labels.  Examiner is interpreting the generated labels disclosed in Kaethler as reading on the claim limitation reciting…generate one or more text tags.)

providing, as input to the trained machine learning model, data that includes a game identifier of the game and a set of digital assets associated with the game (Kaethler in the Abstract discloses collecting data to provide as input to train machine learning models and Kaethler at paragraphs [0019] and [0030] discloses examples of the data being collected including payment information and video game data (e.g., game performance statistics…) [i.e., digital assets associated with the game] and identifiers (IDs) of the video games 110 played on a client machine [i.e., data that includes a game identifier].)

While Kaethler discloses collecting data related to video games as features, which Examiner is interpreting as reading on digital assets, used to train a machine learning model, and Kaethler at paragraphs [0028]-[0030] discloses a plurality of data that can be collected and predicted, Kaethler does not disclose:
wherein the digital assets include one or more electronic files that can be executed or loaded into memory and that are usable to set up a virtual game environment, and wherein the one or more electronic files do not include gameplay data.
In addressing the claim limitation recited above, Examiner first notes that the claim limitations reciting electronic files that can executed and loaded into memory…and that are usable to set up a virtual game environment…are claimed passively, indicated in the bolded sections, and are not executed, loaded into memory or used to set up a virtual game environment.  Examiner is of the position that the claim limitation incorporating the passive claim terminology above, beginning with providing…recites providing a game identifier and a set of digital assets comprising one or more electronic files to a machine learning model and the claim limitations reciting electronic files that can executed and loaded into memory…and that are usable to set up a virtual game environment… at most defines a specific use case, and may be interpreted as nonfunctional descriptive material under MPEP 2111.05 and not given patentable weight.
However, in the interests of compact prosecution, George in the Abstract and paragraph [0010] teaches using collected data with respect to games in a predictive model, paragraph [0010] specifies data collected may be which games a user downloaded and/or installed which Examiner is interpreting as reading on the claim limitation reciting electronic files that can executed and loaded into memory…and that are usable to set up a virtual game.  Further, Examiner is of the position that data regarding a consumer downloading and installing a game is not gameplay data as it is not related to how the user played the game merely when they downloaded or installed the game.  George at paragraph [0028] and [0037] teaches of other data being collected that is not gameplay data such as the consumer reading summary information about the game, viewing a simulation of how the game is played, email click data, downloading data, installation data,  and purchasing data.
Both the Kaethler reference and the George reference, in the sections cited by the Examiner, are in the field of endeavor of collecting user data and interactions with a video game and inputting the collected data into a predictive machine learning model.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the collection of user video game data comprising various fields, and feeding said input into a predictive model as disclosed in Kaethler, with collection of all user activity regarding a game for use in a predictive model as taught in George to facilitate in promoting games to users they are interested in based on their respective user activity/history (See George at paragraph [0010].
In the event that Applicant is not persuaded by Examiner’s argument regarding the claim limitation reciting, a digital asset usable to render a virtual game environment, in the interests of compact prosecution please refer to the Dantas de Castro reference cited in the Prior Art section at the end of this Action and in the PTO-892 dated 19 May 2022.

generating, using the trained machine learning model and based on the set of digital assets associated with the game, a plurality of predicted text tags, each text tag associated with a respective prediction score; and selecting the one or more text tags from the plurality of predicted text tags based on the respective prediction score (Kaethler at paragraph [0011] discloses in part, “A machine learning model(s) trained on this data is able to predict player behavior [i.e., good behavior, bad behavior, predicated text tags] by outputting machine-learned scores (+.g., trust scores) [i.e., respective prediction score] for user accounts that are registered with the video game service. These machine-learned scores are usable for player matchmaking so that players who are likely to behave, or not behave, in accordance with a particular behavior can be grouped together in a multiplayer video game setting.”  Additionally, Kaethler at paragraph [0015] discloses that while the exemplary embodiment in Kaethler focuses on cheating and good and bad behavior, the machine learning model and scoring technique can be used to identify a plurality of different types of behavior.  Additionally, Kaethler at paragraphs [0028]-[0030] illustrates that Kaethler is not limited to predicting behavior.)

While Kaethler discloses feeding user video game data into a predictive model, Kaethler does not disclose:
wherein at least one of the one or more text tags is indicative of a genre of the game.
However, George at paragraph [0030] teaches in part, “In some embodiments, the predictive model module 124 of the content server(s) 108 may analyze the collected data and generate one or more predictive models. The predictive models may be utilized to determine relationships and correlations between prior user interaction with the content 116 and other content 116 that may be provided by the content server(s) 108, including specific games and/or different genres of games.”

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Kaethler discloses:
wherein the set of digital assets includes one or more of, game objects, meshes, avatars, game source code, game configuration parameters, game lighting, avatar movements, text content of the game, game sounds, game background music, code coverage, or a respective frequency of use of digital assets during gameplay (Kaethler at paragraph [0019] discloses in part, “The data 114…may include…user input data [i.e., avatar movements], video game data…[i.e., game configuration parameters])
 
Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above.  Kaethler does not disclose:
wherein the one or more text tags are displayed along with a game icon associated with the game in a user interface.
 However, George at paragraphs [0079] and [0081] teaches presenting game recommendations to a user in an interface including graphics [i.e., game icon].  Additionally, George at paragraph [0060] teaches in part, “For instance, the content server(s) 108 may determine the last purchased or downloaded game 202 for a particular user 102 and then, based on one of the correlation tables, recommend one or more games 202 and/or genres of games 202 that are most likely to be of interest to that user 102.”  Examiner is of the position that George, as cited above recommending one or more games [i.e., game icon] and/or one or more genres of games [i.e., text tags] to a user reads on the recited claim language.)

Regarding independent claim 5, claim 5 is rejected under the same rationale as claim 1.  Additionally, Kaethler discloses:
comparing the one or more predicted tags with respective tags associated with each game identified by the game identifiers; and adjusting one or more parameters of the machine learning model based on the comparison (Kaethler at Figure 3 provided below discloses labeling user accounts as to whether they behaved, training and retraining a machine learning model and setting weights for internal parameters as the model is trained and retrained [i.e. comparing and adjusting] which Examiner is interpreting as reading on, …comparing the one or more predicted tags with respective tags associated with each game identified by the game identifiers; and adjusting one or more parameters of the machine learning model based on the comparison…)

    PNG
    media_image1.png
    904
    889
    media_image1.png
    Greyscale


Regarding dependent claim 6, all of the particulars of claim 5 have been addressed above.  Additionally, Kaethler discloses:
wherein the machine learning model comprises a neural network and wherein adjusting the one or more parameters of the machine learning model comprises adjusting a weight associated with one or more nodes of the neural network or adjusting a weight associated with a link between a pair of nodes of the neural network (Kaethler at paragraph [0029] discloses in part, “The trained machine learning model(s) 216 may represent a single model or an ensemble of base-level machine learning models, and may be implemented as any type of machine learning model 216. For example, suitable machine learning models 216 for use with the techniques and systems described herein include, without limitation, neural networks…”  Additionally, Kaethler at paragraph [0030] discloses in part, “In some embodiments, the weights that are set during the training process may apply to parameters that are internal to the machine learning model(s) (e.g., weights for neurons in a hidden-layer of a neural network). These internal parameters of the machine learning model(s) may or may not map one-to-one with individual input features of the set of features. The weights can indicate the influence that any given feature or parameter has on the score 118 that is output by the trained machine learning model 216.”)

Regarding dependent claim 7, all of the particulars of claim 5 have been addressed above.  Additionally, claim 7 is rejected under the same rationale as claim 2.

Regarding dependent claim 8, all of the particulars of claim 5 have been addressed above.  Additionally, Kaethler discloses:
generating a respective feature vector for each game identified by the game identifiers based on the respective set of digital assets, wherein the generating the one or more predicted tags by the machine learning model is based on the respective feature vector (Kaethler at paragraph [0030] discloses in part, “The features included in the training data can be represented by a set of features, such as in the form of an n-dimensional feature vector of quantifiable information about an attribute of the training data.”)

Regarding dependent claim 9, all of the particulars of claims 5 and 8 have been addressed above.  Additionally, Kaethler discloses:
wherein the machine learning model includes one or more input neural networks and an output neural network, wherein generating the respective feature vector is performed using the one or more input neural networks, the method further comprising: providing the respective feature vector as input to the output neural network (Kaethler at paragraph [0030], as illustrated in the rejection of claim 8 above, discloses feature vectors.  Additionally, Kaethler at paragraph [0029] discloses in part, “The trained machine learning model(s) 216 may represent a single model or an ensemble of base-level machine learning models, and may be implemented as any type of machine learning model 216. For example, suitable machine learning models 216 for use with the techniques and systems described herein include, without limitation, neural networks…”  Examiner is of the position that the ensemble of base-level machine learning models disclosed in Kaethler reads on an input neural network connected to an output neural network.)

Regarding dependent claim 10, all of the particulars of claims 5 and 8-9 have been addressed above.  Additionally, Kaethler discloses:
wherein the one or more input neural networks include at least one of: a first input neural network that generates a first portion of the feature vector based on one or more image assets in the digital assets; a second input neural network that generates a second portion of the feature vector based on one or more code assets in the digital assets; a third input neural network that generates a third portion of the feature vector based on one or more text assets in the digital assets; a fourth input neural network that generates a fourth portion of the feature vector based on one or more audio assets in the digital assets; and a fifth input neural network that generates a fifth portion of the feature vector based on one more gameplay assets (Kaethler at paragraph [0029] discloses an ensemble of machine learning models including neural networks which Examiner is interpreting as reading on the five input neural networks recited in the claim.  Additionally, Kaethler at paragraph [0029] discloses in part, “The individual machine learning models of an ensemble can differ in their expertise…” which Examiner is interpreting as reading on each input neural network being focused on a different asset.  Kaethler at paragraph [0029] discloses combining outputs of the plurality of machine learning models in an ensemble.  Lastly, Kaethler at paragraph [0030] discloses a feature vector and a plurality of exemplary features as well as Kaethler at paragraph [0019] discloses the type of data which may be collected including social media data which Examiner is interpreting as possibly including video and audio data.  The features and types of data collected as disclosed in Kaethler at paragraph [0019] and [0028]-[0030] read on the various assets recited in the claims.)

Regarding dependent claim 11, all of the particulars of claims 5 and 8-10 have been addressed above.  Additionally, Kaethler discloses:
wherein the first input neural network generates the first portion of the feature vector based on one or more image assets in the digital assets, wherein the one or more image assets include one or more of game screenshots, game video snippets, game objects, meshes, or avatars (Kaethler at paragraph [0028] discloses a machine learning model taking an image as an input.  Additionally, Kaethler at [0019] discloses collecting video game data which Examiner is interpreting as reading on game objects.  Additionally, Kaethler at paragraph [0019] discloses collecting related social media activity, Examiner is of the position that social media activity involving video games reads on game screenshots.  Lastly, Kaethler at paragraph [0030] discloses generating a feature vector.)

Regarding dependent claim 12, all of the particulars of claims 5 and 8-10 have been addressed above.  Additionally, Kaethler discloses:
wherein the second input neural network generates the second portion of the feature vector based on one or more code assets in the digital assets, wherein the code assets include one or more of game source code, game configuration parameters, game lighting, game level count, or avatar movements (Kaethler at [0019] discloses collecting user inputs which Examiner is interpreting as reading on avatar movements.  Further, Kaethler at paragraph [0002] discloses cheating involving movement of the cheater’s avatar, and the machine learning model developed in Kaethler in its exemplary embodiment is designed to detect cheating.  Lastly, Kaethler at paragraph [0030] discloses kill counts which Examiner is interpreting as reading on game level count.)  

Regarding dependent claim 13, all of the particulars of claims 5 and 8-10 have been addressed above.  Additionally, Kaethler discloses:
wherein the third input neural network generates the third portion of the feature vector based on one or more text assets in the digital assets, wherein the text assets include one or more of text content of the game or chat content generated within the game (Kaethler at paragraph [0019] discloses in part, “The data 114 sent to the remote computing system 106, for a given client machine 104, may include, without limitation, user input data, video game data (e.g., game performance statistics uploaded to the remote system), social networking messages…”  Examiner is interpreting the social networking messages of Kaethler to disclose text, video and audio messages.)

Regarding dependent claim 14, all of the particulars of claims 5 and 8-10 have been addressed above.  Additionally, Kaethler discloses:
wherein the fourth input neural network generates the fourth portion of the feature vector based on one or more audio assets in the digital assets, wherein the audio assets include one or more of game sounds or game background music (Kaethler at paragraph [0019] discloses in part, “The data 114 sent to the remote computing system 106, for a given client machine 104, may include, without limitation, user input data, video game data (e.g., game performance statistics uploaded to the remote system), social networking messages…”  Examiner is of the position that video game data disclosed in Kaethler reads on the recited audio assets.  Additionally, as illustrated in the rejection of claim 11 above, Examiner is of the position that social networking messages related to video games discloses screen captures including video and audio of gameplay.)

Regarding dependent claim 15, all of the particulars of claims 5 and 8-10 have been addressed above.  Additionally, Kaethler discloses:
wherein the fifth input neural network generates the fifth portion of the feature vector based on one more gameplay assets, wherein the gameplay assets includes one or more of code coverage or frequency of use of digital assets during gameplay (Kaethler at paragraph [0030] discloses collecting the frequency of monetary transactions during a game, i.e., frequency of use of digital assets during gameplay.)

Regarding independent claim 16, while independent claim 16, a non-transitory computer readable media claim, and independent claim 1, a method claim, are directed to different statutory classes, they are similar in scope and therefore claim 16 is rejected under the same rationale as claim 1.  

Regarding dependent claim 17, all of the particulars of claim 16 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 2.

Regarding dependent claim 18, all of the particulars of claim 16 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 3.

Regarding independent claim 19, while independent claim 19, a system claim, and independent claim 1, a method claim, are directed to different statutory classes, they are similar in scope and therefore claim 19 is rejected under the same rationale as claim 1.  With respect to the hardware limitations recited in the claim, specifically, …a memory with instructions stored thereon; and a processing device…(See Kaethler at paragraph [0026] disclosing a computing system comprising one or more processor and a memory storing instructions.)

Regarding dependent claim 20, all of the particulars of claim 19 have been addressed above.  Additionally, claim 20 is rejected under the same rationale as claim 8.

Regarding dependent claim 21, all of the particulars of claim 19 have been addressed above.  Additionally, claim 21 is rejected under the same rationale as claim 2.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kaethler in view of George in further view of Villazon-Terrazas et al. U.S. Pub. No. 2020/0118682 (hereinafter “Villazon-Terrazas”).
Regarding dependent claim 4, all of the particulars of claim 1 have been addressed above.  While Kaethler, as illustrated in the rejection of claim 1 provided above, discloses using a machine learning model to generate text tags, Kaethler does not disclose:
validating an existing text tag for the game by comparing the existing text tag with the one or more text tags, and based on a determination that the existing text tag is incorrect, removing the existing tag from association with the game.
However, Villazon-Terrazas at paragraph [0007] teaches in part, “…receiving a plurality of input medical texts tagged with potential medical codes; curating and validating the plurality of input medical texts to output a subset of medical texts that are validated and tagged with medical codes; and using the subset of tagged and validated medical texts to model the associations between the medical texts and the medical codes and generating a medical text learning model…”  Additionally, Villazon-Terrazas at paragraph [0013] teaches comparing input text tags of medical terms [i.e., validating an existing text tag… by comparing…] to a knowledge graph of medical terms [i.e., …with one or more text tags] and outputting top matches and lastly, Villazon-Terrazas at paragraph [0088] teaches automatic curation of medical tags and Villazon-Terrazas at paragraph [0090] teaches in part, “check the coverage of the medical terms for the medical text, and validate that the medical terms are correct; check the coverage of the attached tags; add or remove any incorrect medical terms or tags…”
Both the Kaethler reference and the Villazon-Terrazas reference, in the sections cited by the Examiner, are in the field of endeavor of generating machine learning models.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the generation of a machine learning model using data and features to determine behavior of a user as disclosed in Kaethler, with curating and validating of the input data as taught in Villazon-Terrazas to facilitate in increasing the accuracy of the model (See Villazon-Terrazas at paragraph [0007]).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Pub. 2018/0001205
Paragraph [0042] as it relates to a game profiler collecting data and applying machine learning to determine how a user is playing a game.
U.S. Pub. 2020/0078679
Paragraphs [0016], [0020], [0023], [0030], [0042] and [0065] as it relates to tracking digital asset interaction and inputting the data into a predictive machine learning model, such as when a character in a martial arts fighting game should fall down including character attributes.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY G GEMIGNANI/Examiner, Art Unit 2154